DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claims 13-24 recites a “control node” and “processing node”, they do not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-15, 19-20, 21026 are rejected under 35 U.S.C. 102(a) as being anticipated by ZTE, "UE radio bearer management over F1 interface for TS38.473", 3GPP DRAFT; R3-172921 published 2017-08-21, provided by IDS (hereinafter ZTE). 

	Regarding claim 1. ZTE teaches A method performed by a control node for handling communication of data of one or more wireless devices in a wireless communications network, the method comprises: 
triggering a control process on radio access bearers (RAB); ((section 8.2.X. 1.2, "The gNB-CU initiates the procedure by sending an UE BEARER CONTEXT SETUP REQUEST message to the gNB-DU", 
wherein the gNB-CU is understood to represent a control node); 
identifying more than one RAB, to perform the control process on, for at least one wireless device; (Section 8.2.X.1.1, "The purpose of the RB Context Establishment procedure is to assign resources on Uu and F1 for one or several RBs and to setup corresponding context for a given UE", wherein the establishment/setup represents a control process; 
section 9.2.Y.1, "UE BEARER CONTEXT SETUP REQUEST", "This message is sent by the gNB-CU and is used to request the gNB-DU to assign resources on Uu and F1 for one or several RBs and to setup corresponding context for a given UE")
bundling control information associated with the identified more than one RAB in a control signal; (sections 8.2.X.11 and 9.2.Y.1 cited above, esp. the teaching regarding “several RBs”) and 
sending to a process node, (Figures on page 3, gNB-DU being the process node) the control signal for the identified more than one RAB. (Figure 8.2.X.1.2-1, page 3, UE BEAER CONTEXT SETUP REQUEST). 



Regarding claim 3. ZTE teaches The method according to claim 2, wherein the response comprises bundled confirmations or rejections, (Figure 8.2.X.1.2-1, page 3, UE BEAR CONTEXT SET UP RESPONSE and UE BEAR CONTEXT SETUP FAILURE) or both confirmations and rejections, of the control process for one or more RABs. (sections 8.2.X.11 and 9.2.Y.1 cited above, esp. the teaching regarding “several RBs”)
	
Regarding claim 7. ZTE teaches The method according to claim 1, wherein the sending the control signal for the bundled more than one RAB comprises transmitting the control signal to the process node. (Figure 8.2.X.1.2-1, page 3, UE BEAER CONTEXT SETUP REQUEST). 

Regarding claim 8. ZTE teaches The method according to claim 1, wherein the control process is a RAB setup, (Figure 8.2.X.1.2-1, page 3, UE BEAER CONTEXT SETUP REQUEST). 
a RAB resume, a RAB suspend or a RAB release. (page 5, Figure 8.2.X.3.2-1 UE BEARER CONTEXT RELEASE COMMAND). 

Regarding claim 9. ZTE teaches A method performed by a process node for handling communication of data of one or more wireless devices in a wireless communications network, the method comprises: 
receiving from a control node, (page 3, FIGURE 8.2.x.1.2-1, gNB-CU) a control signal related to a control process on radio access bearers (RAB), (Ibid. UE BEAER CONTEXT SET UP REQUEST)  which 

Regarding claim 10. ZTE teaches The method according to claim 9, further comprising in response to receiving the control signal, transmitting to the control node, a response associated with the control signal.  (Figure 8.2.X.1.2-1, page 3, UE BEAR CONTEXT SET UP RESPONSE).

Regarding claim 11. ZTE teaches The method according to claim 9, wherein the response comprises bundled confirmations or rejections, (Figure 8.2.X.1.2-1, page 3, UE BEAR CONTEXT SET UP RESPONSE and UE BEAR CONTEXT SETUP FAILURE) or both confirmations and rejections, of the control process for one or more RABs. (sections 8.2.X.11 and 9.2.Y.1 cited above, esp. the teaching regarding “several RBs”)

Regarding claim 12. ZTE teaches The method according to claim 9, wherein the response is for one or more wireless devices. (page 2, section 8.2.X.1.1 General “… setup corresponding context for a given UE.”)

Regarding claim 13-15, 19 and 20. ZTE teaches  A control node for handling communication of data of one or more wireless devices in a wireless communications network, the control node being configured to: perform the method in claim 1-3, 7 and 8.   They are rejected for the same reasons. 



Regarding claim 25. ZTE teaches A non-transitory machine-readable storage medium comprising instructions which, when executed on at least one processor of a control node for handling communication of data of one or more wireless devices in a wireless communications network, are capable of causing the control node to perform operations claimed in claim 1.  It is rejected for the same reasons. 

Regarding claim 26. ZTE teaches A non-transitory machine-readable storage medium comprising instructions which, when executed on at least one processor of a process node for handling communication of data of one or more wireless devices in a wireless communications network, are capable of causing the process node to perform operations claimed in claim 9.  It is rejected for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE as applied to claim 1 above, further in view of Sirotkin; Alexander et al. US 20200178326 A1.

Regarding claim 4. ZTE The method according to claim 1, but it does not teach wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB. 
However, Sirotkin teaches wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB. (Fig. 11A “Initial Context Setup Request” from NG-
in order to increase network capacity for a large number of mobile devices by configure gNB with logical nodes.  
	ZTE and Sirotkin are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify ZTE with the technique of relaying messages between core network and gNB-DU in Sirotkin in order to increase network capacity for a large number of mobile devices.

Regarding claim 5. ZTE teaches The method according to claim 4, but it does not teach 
wherein the message is:  a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;  a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; 
a message related to a fault scenario resulting in a cleanup procedure where the wireless device context with associated RABs are released; or 
a message related to configuration of one or more RABs.
However, Sirotkin teaches wherein the message is:  a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;  (Fig. 11A “Initial Context Setup Request” from NG-Core to CU-C, the Initial Context Setup Request triggers UE Context Setup message in Fig. 11B, which eventually result in Initial Context Setup Response back to NG-Core) in order to increase network capacity for a large number of mobile devices by configure gNB with logical nodes.  


Regarding claim 16. ZTE teaches The control node according to claim 13, but it does not teach wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB. 
However, Sirotkin teaches wherein the control process is triggered by receiving a message relating to a process associated with at least one RAB. (Fig. 11A “Initial Context Setup Request” from NG-Core to CU-C, the Initial Context Setup Request triggers UE Context Setup message in Fig. 11B, which eventually result in Initial Context Setup Response back to NG-Core) 
in order to increase network capacity for a large number of mobile devices by configure gNB with logical nodes.  
	ZTE and Sirotkin are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify ZTE with the technique of relaying messages between core network and gNB-DU in Sirotkin in order to increase network capacity for a large number of mobile devices.
 
Regarding claim 17. ZTE The control node according to claim 16, but it does not teach wherein the message is: a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device; a request from the core network node, via the control plane interface, to remove a wireless device context with associated RABs in a distributed radio network node; a message related to a fault scenario resulting in a 
However, Sirotkin teaches wherein the message is:  a request from a core network node, via a control plane interface, to create a wireless device context in a distributed radio network node with a set of RABs for the wireless device;  (Fig. 11A “Initial Context Setup Request” from NG-Core to CU-C, the Initial Context Setup Request triggers UE Context Setup message in Fig. 11B, which eventually result in Initial Context Setup Response back to NG-Core) in order to increase network capacity for a large number of mobile devices by configure gNB with logical nodes.  
ZTE and Sirotkin are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify ZTE with the technique of relaying messages between core network and gNB-DU in Sirotkin in order to increase network capacity for a large number of mobile devices.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE as applied to claim 1 above, and further in view of Masini; Gino Luca et al. US PGPUB 20150181481 A1.
Regarding claim 6. ZTE teaches The method according to claim 1, but it does not teach wherein the identifying more than one RAB comprises identifying more than one RAB, to perform the control process on, for more than one wireless device.
However, Masini teaches 
identifying more than one RAB comprises identifying more than one RAB, ([0132] 2) The radio access bearer information in the E-RAB To Be Switched in Downlink List IE for some or all of the UEs )  to perform the control process on, ([0130] In this embodiment, once the target eNB has completed an X2 based handover for the whole group of UEs, it can issue a single PATH SWITCH REQUEST message to the 
	ZTE and Masini are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in ZTE with the technique of UE mobility group in Masini in order to avoid dropped calls by reducing handover overhead.

Regarding claim 18. ZTE teaches The control node according to claim 13, but it does not teach being configured to identify more than one RAB, to perform the control process on, for more than one wireless device.  Claim 6. 
However, Masini teaches 
identifying more than one RAB comprises identifying more than one RAB, ([0132] 2) The radio access bearer information in the E-RAB To Be Switched in Downlink List IE for some or all of the UEs )  to perform the control process on, ([0130] In this embodiment, once the target eNB has completed an X2 based handover for the whole group of UEs, it can issue a single PATH SWITCH REQUEST message to the MME containing some or all of the following information) for more than one wireless device.  (Fig. 7, the mobility group n, group of UEs moving together). 
	ZTE and Masini are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in ZTE with the technique of UE mobility group in Masini in order to avoid dropped calls by reducing handover overhead.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/Mehmood B. Khan/               Primary Examiner, Art Unit 2468